11-2614
    Carpenter v. City of New York



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 20th day of November, two thousand twelve.

    PRESENT:
                JOHN M. WALKER, JR.,
                ROBERT A. KATZMANN,
                PETER W. HALL,
                      Circuit Judges.
    _____________________________________

    J.D. Carpenter,

                               Plaintiff-Appellant,

                      v.                                                   11-2614

    City of New York,

                      Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                          J.D. Carpenter, pro se, Mount Pocono, PA.

    FOR DEFENDANT-APPELLEE:                           Larry Sonnenshein and Diana Lawless, New York
                                                      City Law Department, New York, NY.

             Appeal from a judgment of the United States District Court for the Eastern District of

    New York (Ross, J.).
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

          Appellant J.D. Carpenter, proceeding pro se, appeals the district court’s grant of

summary judgment, dismissing her employment discrimination complaint. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003). Summary judgment is appropriate “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

          Applying these standards, we conclude that Ms. Carpenter’s appeal is without merit for

substantially the same reasons articulated by the district court in its well-reasoned order.

Carpenter v. City of New York, No. 09-cv-4524 (E.D.N.Y. May 25, 2011). The judgment of the

district court is therefore AFFIRMED.1

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




          1
          At oral argument, Ms. Carpenter indicated that she located evidence, not presented to
the district court, that might rebut the presumptions and inferences that operated to establish to
the district court’s satisfaction that her suit was untimely. Nothing in this order prevents Ms.
Carpenter from filing a motion in the district court to bring any such evidence to the court’s
attention. We express no opinion as to whether any such motion would be successful.

                                                   2